Citation Nr: 1125174	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  06-11 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for left temple headaches due to trauma.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1993 to July 1996.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma.

With regard to the Veteran's claim for service connection for left temple headaches due to trauma, a May 2009 Board decision denied the Veteran's claim.  The Veteran appealed the Board decision, and in November 2009, the parties filed a joint motion with the United States Court of Appeals for Veterans Claims (Court) to vacate that portion of the May 2009 Board decision that denied service connection for left temple headaches due to trauma and to remand the issue to the Board.  The Court granted the parties' motion in November 2009, thereby vacating the Board's decision and remanding the matter to the Board for further review.  Subsequently, in July 2010, the Board remanded the Veteran's claim for further development, which development has been associated with the claims file, and the claim is again returned to the Board for further review.

With regard to the Veteran's claims for service connection for tinnitus and bronchitis, in May 2009, the Board remanded these matters for further development.  Such development has been completed and associated with the claims file, and these matters are returned to the Board for further appellate review.

With regard to the Veteran's claim for service connection for depression, the Board notes that subsequent to the Board's May 2009 remand of this issue for further development, the RO granted the Veteran's claim by way of an April 2011 rating decision.  Because the full benefit sought on appeal has been granted, this issue is no longer before the Board.  See Grantham v. Brown, 8 Vet. App. 228 (1995), aff'd. in part, 114 F.3d 1156 (1997).

The issues of entitlement to service connection for tinnitus and bronchitis are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is not shown by the most probative evidence of record to be have left temporal headaches that are etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Service connection for left temple headaches due to trauma is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for left temple headaches due to trauma, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letter dated August 2004 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2009).  The notice letter informed the Veteran of what information or evidence was needed to support his claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.

Because the Veteran's claim is being denied, as explained below, the Board finds that notice regarding how VA assigns disability ratings and effective dates is moot.  See Dingess, supra. 

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  In that regard, the Board notes that, pursuant to its May 2009 remand, the RO sent a June 2009 letter to the Veteran essentially requesting that he identify any outstanding treatment records for VA to obtain (and none were so identified), and the RO also obtained all of the Veteran's VA treatment records dated from March 2006 to present (March 2011) and associated them with the claims file.  Based thereon, the Board finds that there has been substantial compliance with the Board's remand directives, and the record contains sufficient evidence to make a decision on the claim.  See Stegall v. West, 11 Vet. App. 268 (1998) (duty to ensure compliance with Board remand order).

VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2010);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In its June 2010 remand, the Board directed that the Veteran be afforded with VA examinations relating to his claim.  Pursuant to the Board's remand directives, the Veteran was provided with a VA examination in March 2011.  The March 2011 VA examination report reflects that the examiner had an opportunity to review the entire claims file, elicit a history from the Veteran and examine him, that the examiner addressed all of the questions posed by the Board in its remand, and that the examiner provided a clear rationale for his conclusions.  Based thereon, the Board finds that there has been substantial compliance with its remand directives, and the VA examination report is adequate upon which to base a decision with regard to the Veteran's claim.  See id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran served on active duty from June 1993 to July 1996.  He claims that he has headaches as a result of service.  The Veteran asserts that in service in November 1994, he was attacked by a civilian at the PX and was hit in the left eye and left temple three times, twice with a fist and a third time with a rock, followed by loss of consciousness, after which injury he developed chronic headaches behind his left eye and over his left temple.  See VA Examination Report, March 2011.

A November 1994 service emergency care record reflects that the Veteran presented with left temple and left eye edema and his left eye was swelled shut.  See also Pre-Hospital Evaluation Care Report, November 1994.  The Veteran reported that he was struck three times at the base Shoprite, had no loss of consciousness, no headache, and no nausea or vomiting.  X-rays of the Veteran's skull revealed no fracture.  Examination of the Veteran's eyes, nose, mouth, and neck was normal.  A diagnosis of left temple and left eye contusion was recorded.  The Veteran was prescribed Motrin and ice for his left temple and left eye and it was noted that the Veteran was to return to the clinic if there were any acute changes.  The Veteran's July 1996 separation examination report reflects a normal neurologic examination.

The Board also acknowledges that the Veteran's June 1992 report of medical history reflects that, prior to service, in 1989, the Veteran reported that he hit his head on a backboard playing basketball and loss consciousness for a few seconds.

The Board notes that there is no medical record of any complaints of headaches or diagnosed headaches in service or at any time during the entire period on appeal until the March 2011 VA examination, at which time, as noted above, the Veteran reported that he developed chronic headaches behind his left eye and over his left temple ever since he was assaulted in service in November 1994.  The Veteran further reported that he never sought treatment for his headaches until 2005 at the VA medical center, although he also admitted to the examiner that there was no record of any complaints of headaches at that time (in his 2005 VA treatment records) either.

The March 2011 VA examination report reflects, as noted above, that the examiner took into account the Veteran's history of being struck in his left temple and left eye in service in November 1994.  The examiner also noted, in detail, his review of the Veteran's relevant service treatment records, that the November 1994 service treatment records reflect that the Veteran denied any headaches at the time, that none of the Veteran's subsequent service treatment records reflect any complaints of headaches, and his July 1996 separation examination report reflects that neurologic examination was negative.  The examiner further noted that he reviewed the Veteran's post-service treatment records "extensively," and that they were also negative for any complaints of headaches.  The Board acknowledges that the Veteran reported to the VA examiner that in 2005 he sought treatment for his headaches at the VA medical center, although he also admitted to the examiner that there was no record of such complaint in his treatment records (in his 2005 VA treatment records).  A CT scan of the Veteran's head was normal except for bilateral maxillary and ethmoid sinusitis.  Physical examination of the Veteran was normal.  The examiner recorded a diagnosis of headaches due to sinusitis as evidenced by CT scan.  The examiner opined that the Veteran's "alleged" headaches were less likely as not incurred in or aggravated by service, and instead, were at least as likely as not related to post-service events, including his sinusitis shown on the CT scan.  The examiner explained further that the Veteran specifically denied any headache at the time he was treated for the assault in November 1994 and for the remainder of his active service, his separation neurologic examination was normal, and there was no documentation of any complaints at any time post-service in any of the Veteran's treatment records.

The Board finds the opinion of the March 2011 VA examiner to be the most probative evidence of record with regard to whether the Veteran has headaches, including left temporal headaches, that are the result of the November 1994 in-service assault documented in the Veteran's service treatment records or that are otherwise related to service.  As shown above, the examiner noted a detailed review of the claims file and all of the medical records, elicited a history from the Veteran, examined him, and provided a thorough reasoning for his conclusions.  The Board notes that there is no medical opinion of record that contradicts the opinion of the VA examiner.

The Board acknowledges all of the lay statements made by the Veteran, including that he has experienced headaches since the in-service assault in November 1994.  In that regard, the Board acknowledges that the Veteran, as a lay person, is competent to report experiencing headache symptoms.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran is not, however, competent to etiologically link headache symptoms to an in-service assault and left temple and left eye contusions.  See Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In any event, it finds the examiner opinion that the Veteran's headaches are related to his sinusitis to be far more competent and probative than the Veteran's etiological opinion.  Moreover, the Board does not find the Veteran's reported continuity of symptomatology credible given the fact that, while the Veteran asserts he has experienced chronic headaches since the November 1994 assault, the Veteran specifically denied experiencing headaches when being treated for that assault.  Furthermore, the Board notes that the claims file contains several post-service treatment records, private and VA, dated from July 1996 to March 2011 documenting the Veteran's complaints of several maladies, such as coughing, congestion, nerves, stomach problems, rash, dyspepsia, and several others, but never any headaches.  See Private Treatment Records, November 1997 to December 1998; VA Treatment Record, July 1999.  The Board emphasizes that it is cognizant of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), in which the Court of Appeals for the Federal Circuit held that a lack of contemporaneous medical evidence does not, in and of itself, render lay evidence not credible.  The Board notes, however, that this case is distinguishable from Buchanan in that there are several treatment records in this case dating from the Veteran's service through 2011.  In this regard, the Board finds it unlikely that the records dated from July 1996 to March 2011 would document the numerous complaints of the type that are noted (which, as noted, include coughing, congestion, nerves, stomach problems, rash, dyspepsia) but never indicate any complaints of headaches if he experienced them during that period as he now asserts.

In summary, the Board finds that the preponderance of the evidence is against granting service connection for left temple headaches due to trauma, and the benefit-of-the-doubt rule is not for application; there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for left temple headaches due to trauma is denied.


REMAND

A.  Bronchitis

The Veteran claims that he incurred chronic bronchitis as a result of service.  After a thorough review of the Veteran's claims folder, the Board has determined that, regrettably, additional development is necessary prior to the adjudication of the Veteran's claim.

As an initial matter, as noted above, the Veteran served on active duty from June 1993 to July 1996.  The Board notes that the Veteran's DD Form 214 reflects that he had no foreign service, such that the undiagnosed illness provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not for application.

In May 2009, the Board remanded the Veteran's claim for bronchitis so that he could be afforded a VA examination.  Pursuant to the Board's remand, the Veteran was afforded with a VA examination in June 2009.  The June 2009 VA examination report reflects that the examiner noted that the Veteran had bronchitis in service in July 1996, and that the Veteran had been prescribed an inhaler by his primary care physician at the VA medical center.  Pulmonary function testing and a chest x-ray were normal.  The examiner opined, however, that the Veteran's in-service bronchitis was essentially acute and had resolved, and that the Veteran did not currently have any bronchitis condition.

While the Board acknowledges that the Veteran's pulmonary function testing and chest x-ray were normal at the time of the VA examination, at the same time, the Board notes that the Veteran's private and VA treatment records reflect a post-service history of treatment for coughing, upper respiratory infection, and/or diagnosed bronchitis in November 1997, March 2001, February 2002, April 2005, May 2005, August 2006, November 2006, and March 2008.  In light of the Veteran's post-service history of respiratory symptoms and, in particular, diagnosed bronchitis in November 1997, February 2002, and November 2006, the Board finds that the June 2009 VA examiner's rationale is not sufficient upon which to base a decision with regard to the Veteran's claim, and that a remand is necessary for a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).




B.  Tinnitus

The Veteran also claims that he incurred tinnitus as a result of service.  Specifically, he reports that he was exposed to gunfire and explosions in service that caused his tinnitus.  See VA Examination Report, June 2009.  

The Board notes that the Veteran's service treatment records are silent as to any complaints of tinnitus or any hearing problems.  

Post-service, the only record of complaint of tinnitus is one August 2004 VA treatment record that reflects that the Veteran reported that he complained of decreased hearing acuity due to bilateral tinnitus, although no diagnosis of tinnitus was recorded.  

The Veteran was provided with a VA examination in June 2009 relating to his claim.  Audiological examination revealed right ear speech recognition of 100 percent, and left ear of 96 percent.  Physical examination revealed no abnormalities of the pinnae or surrounding area, and no cochlear abnormalities or pathology.  Distortion product otoacoustic emissions (DPOAEs) revealed normal responses and normal cochlear function for both ears.  The examiner noted that these results were supportive of normal hearing sensitivity and cochlear function, and the examiner did not record a diagnosis of tinnitus.  At the same time, however, the examiner essentially opined that the Veteran's reported tinnitus may be either subjective or a result of medication or stress (as opposed to acoustic trauma).  In that regard, the Board acknowledges that the Veteran is presently service connected for an adjustment disorder with depressed mood, and that during the period on appeal, he was prescribed hydroxyzine for anxiety.  See VA Treatment Records, March 2006 (albeit also reflecting seven members of the Veteran's family had passed away in 12 months).

In light of the June 2009 VA examiner's opinion that the Veteran's reported tinnitus could be related to stress or medications, the fact that the Veteran is service-connected for an adjustment disorder with depressed mood, and the fact that he was prescribed hydroxyzine during the period on appeal to treat anxiety, the Board finds that a remand is necessary for further clarification as to whether the Veteran has tinnitus that is related to his service-connected adjustment disorder with depressed mood or any medication he has taken during the period on appeal (i.e., since July 2003) relating to his service-connected adjustment disorder with depressed mood.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to determine the nature and etiology of the Veteran's claimed bronchitis.  The claims folder should be provided to the examiner for review in conjunction with the examination.  After reviewing the file (including the Veteran's post-service history of diagnosed bronchitis in November 1997, February 2002, and November 2006 as well as several other respiratory complaints and diagnoses in March 2001, April and May 2005, August 2006, and March 2008), conducting a thorough examination, and identifying the nature of the Veteran's claimed bronchitis, including any chronic bronchitis, the examiner should render an opinion as to whether it is at least as likely as not that any bronchitis diagnosed on examination is related to the Veteran's service.

The VA examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions.  If the VA examiner concludes that the Veteran does not have any bronchitis or chronic bronchitis condition that is related to service, the examiner must explain, in detail, the reasoning behind this determination.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  Ask the same examiner who prepared the June 2009 VA audiological examination report to review the claims file, and to please clarify whether it is at least as likely as not that the Veteran's has tinnitus that is related to his service-connected adjustment disorder with depressed mood or any medication he has taken for such disorder during the period on appeal (since July 2003).  See VA Treatment Records, March 2006.

The examiner should review the entire record and provide a complete rationale for all opinions offered.  A notation to the effect that the claims file was reviewed should be included in the report.  If the examiner is unable to render the above requested opinions, he should so state and specifically indicate the reasons why.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Then, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


